         Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 1 of 21 PageID #: 1



Jeffrey S. Simpkins, WV State Bar
Number 9806
  simpkinslawoffice@gmail.com
SIMPKINS LAW
102 E. 2nd Ave.
Williamson, West Virginia 25661
Telephone:      (304) 235-2735

Eric P. Early, CA State Bar Number
166275,
(pro hac vice forthcoming)
  eearly@earlysullivan.com
Jeremy Gray, CA State Bar Number
150075,
(pro hac vice forthcoming)
  jgray@earlysullivan.com
Kevin S. Sinclair, CA State Bar Number
254069,
(pro hac vice forthcoming)
  ksinclair@earlysullivan.com
EARLY SULLIVAN WRIGHT
  GIZER & McRAE LLP
6420 Wilshire Boulevard, 17th Floor
Los Angeles, California 90048
Telephone: (323) 301-4660
Facsimile: (323) 301-4676

Attorneys for
PLAINTIFF DON BLANKENSHIP
                        UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


  DON BLANKENSHIP,                            Case No.: 2:20-cv-00278

                        Plaintiffs,

                  vs.

  NBCUNIVERSAL, LLC; CNBC,
  LLC.; and DOES 1-50 inclusive,

                   Defendants.
_____________________________________________________________________________

                                COMPLAINT
_____________________________________________________________________________


                                       Page 1 of 21
                                       COMPLAINT

263663
         Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 2 of 21 PageID #: 2




                                   INTRODUCTION

                        A Case of “Weaponized Defamation”

          1.    The mainstream media and much of the political establishment today

routinely, and with actual malice, sets out to destroy public figures with outright lies.

The competition for viewers is intense and nothing brings in eyeballs like scandal and

degradation. So too is the establishment media’s bloodthirsty desire to destroy those

with whom they disagree politically. We live in an age of weaponized defamation

where lies can be repeated in more ways at more times in more places with more

speed than anyone could possibly have imagined even five years ago, much less in

1964 when the seminal case in the area of defamation of public figures was decided.

This lawsuit will help determine whether the media and the political establishment,

in this increasingly malevolent and digitized environment, can continue to tell

outright lies about what they consider public figures running for office, as part of

their effort to sway elections and tarnish non-establishment candidates, while

intentionally putting blinders on, and completely hoodwinking, the American public

in the process.

          2.    In the 2018 election cycle, plaintiff Don Blankenship (sometimes

referred to herein as “Plaintiff”) was one of several Republican candidates vying to be

the next United States Senator from West Virginia. Mr. Blankenship personified and

epitomized what it is to be a non-establishment candidate for office. As such, the DC

establishment “swamp” and the establishment media united against Mr.

Blankenship.      The entire establishment media spectrum – from conservative to

liberal, from fringe social media to mainstream media – commenced a search and

destroy mission to take out Mr. Blankenship.

          3.    Prominent mainstream beltway “swamp” Republicans, led by Senate

Majority Leader Mitch McConnell, told all who would listen that Mr. Blankenship

had to be stopped at all costs.
                                       Page 2 of 21
                                        COMPLAINT

263663
         Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 3 of 21 PageID #: 3




          4.    McConnell set in motion the wheels of a clandestine campaign –

including a “menu of items” -- to destroy Mr. Blankenship and blatantly interfere in

a federal election, using among other things, the National Republican Senatorial

Committee (“NRSC”), and his contacts in the establishment media, including Fox

News in particular, to do McConnell’s (and in turn, the NRSC’s) bidding.

          5.    Not to be outdone, the establishment left-wing media, including its

leading mouthpieces CNN, MSNBC and The Washington Post, joined in the

defamation chorus. They too set out to destroy Mr. Blankenship, and to subvert an

election, but for their own particular reasons -- doing so would protect their

incumbent Senator of choice, Democrat Joe Manchin (who had been beaten in the

past in both legal and political battles with Mr. Blankenship) -- and also fit perfectly

within the leftwing media’s tried and true agenda of using certain prominent

conservatives as poster boys to paint a false picture of purported conservative evil

and depravity across the board.

          6.     This toxic environment provided the venue in which multiple news

persons disregarded their obligation to report the truth and lied about Mr.

Blankenship, reporting ad nauseum in the days leading up to the May 8, 2018 West

Virginia Primary, that he was a “convicted felon” or had been “imprisoned for

manslaughter.” Mr. Blankenship is well-acquainted with the rough and tumble of

politics. This is not that. Mr. Blankenship is not and never was a felon and has

never been convicted of a felony, neither manslaughter nor any other. These false

claims were not simple insults, but rather were part of a concerted plot by the

establishment media and the political establishment to destroy Mr. Blankenship

personally and interfere in a federal election.

///

///

///
                                       Page 3 of 21
                                       COMPLAINT

263663
         Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 4 of 21 PageID #: 4




               Brief Background Leading to the Weaponized Defamation

                                  of Don Blankenship

          7.     Mr. Blankenship was raised in the small West Virginia town of Delorme.

He began in the mines, working his way through school as a coal miner. Following

graduation, he rose in the coal business from an accounting job to becoming CEO of

Massey Energy in 1992. He worked in the business for thirty-eight years. Under his

leadership, Massey Energy grew from a small outfit into the largest coal producer in

Central Appalachia, which employed thousands of miners, and provided energy to

millions of consumers. Mr. Blankenship’s leadership helped destroy the coal miner’s

union, which resulted in the creation of thousands of new jobs and earned Mr.

Blankenship the permanent enmity of union boss and Obama minion Richard

Trumka.

          8.     On April 5, 2010, a tragic explosion at Massey’s Upper Big Branch Mine

took the lives of twenty-nine miners. The explosion occurred just a few hours after

ventilation changes required by the Obama Administration were completed, which

cut the mine’s airflow in half. President Obama immediately sought to divert blame

from his Administration’s culpability, and to continue to curry favor with union boss

Trumka (who had visited Obama in the White House more than any other person).

Obama purported to show sympathy for the miners’ families by holding a press

conference only ten days after the explosion -- long before anyone even was able to

enter the mine to investigate -- in which the President told the world the explosion

was the fault of Massey’s management – i.e. Don Blankenship. In fact, a scientific

analysis of the explosion itself has ultimately shown that the detonation was caused

by ill-advised and ill-conceived ventilation regulations imposed by the Obama

Administration’s Mine Safety and Health Administration (MSHA) which were

completed just hours before the tragedy.


                                         Page 4 of 21
                                         COMPLAINT

263663
         Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 5 of 21 PageID #: 5




          9.    The Obama Justice Department (“DOJ”) followed with a politically

supercharged and motivated indictment against Mr. Blankenship accusing him of

three separate felonies and a misdemeanor. The Obama Administration detested

Don Blankenship. Mr. Blankenship had long been well-known as the most prolific

provider and defender of coal miners’ jobs in West Virginia. He had also almost

singlehandedly revived the conservative brand and the Republican party in West

Virginia and had long been a vocal critic of Obama. He was therefore an easy mark

for the coal-hating Obama Administration and a target of its unrelenting war on coal.

          10.   The aggressive federal prosecution went to trial in October 2015, and

Mr. Blankenship was found innocent by a West Virginia jury on all felony

counts. He was convicted, however, only of a misdemeanor. Notably, at that

time, many media outlets accurately reported that Mr. Blankenship was

convicted only of a misdemeanor and not for any of the felony counts he was

facing.

          11.   A first-time misdemeanant is never (or virtually never) sent to prison,

but thanks to the overarching and outrageous pressures brought to bear against him

by the government, Mr. Blankenship was sent to prison by the Obama DOJ for one

year (the maximum for which any misdemeanant can be sentenced) and served time

in prison. Mr. Blankenship may have been the only prisoner in any federal prison

who had been convicted of just a misdemeanor.

          12.   The Department of Justice Office of Professional Responsibility has

since investigated the conduct of the United States Attorneys who prosecuted Mr.

Blankenship -- Booth Goodwin and Steve Ruby.            The OPR found that massive

prosecutorial misconduct had occurred in the prosecution of Mr. Blankenship, stating

among other things that, “because Ruby and Goodwin recklessly violated the

Department’s discovery policies regarding the disclosure of discoverable statements,

they committed professional misconduct.”
                                        Page 5 of 21
                                        COMPLAINT

263663
         Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 6 of 21 PageID #: 6




                       The West Virginia Republican Primary

          13.   In 2017, Mr. Blankenship announced his plans to run for the West

Virginia Senate seat held by Democrat Joe Manchin. The May 8, 2018 Republican

Primary pitted Mr. Blankenship against West Virginia Congressman Evan Jenkins

and Attorney General Patrick Morrisey. Thanks to Mr. Blankenship’s longstanding

prominence in West Virginia, the significant financial resources he brought to bear,

his effective ads and success in debates, by early May 2018, his opponents’ internal

polls showed Mr. Blankenship had moved into contention.

          14.   The potential election of Mr. Blankenship was an anathema to Mitch

McConnell and the GOP Establishment. As Mr. Blankenship rose in the polls, Leader

McConnell and his colleagues determined that they would do whatever they could,

including lying and smearing to stop Mr. Blankenship from winning the primary. At

or about this time, it was widely reported that McConnell convened clandestine

meetings of the NRSC to formulate a plan, including a “menu” of options, to stop Mr.

Blankenship from winning the Primary.            Some of these meetings took place in

McConnell’s office in the Capitol. One attendee, Senator John Thune, the third-

ranking member of the Senate leadership, was quoted as “hop[ing] and pray[ing]”

that Blankenship would not win the nomination.

                               The Defamatory Attacks

          15.   What followed next was Mr. Blankenship’s conviction by the media not

once, but dozens of times, of being a “felon.”

          16.   The desire to stop Mr. Blankenship began to be given voice on April 25,

2018, when Judge Andrew Napolitano appeared on the Fox News Channel program

“Outnumbered” and falsely claimed that Mr. Blankenship “went to jail for

manslaughter, after being indicted.”

          17.   The defamatory attacks on Mr. Blankenship escalated after he walloped

his opponents in a nationally televised May 1, 2018 Fox News Debate, which took
                                        Page 6 of 21
                                        COMPLAINT

263663
         Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 7 of 21 PageID #: 7




place just a week before the Primary.         Polling by Mr. Blankenship’s opponents

estimated his performance gained him an eight-point lead in the race.

          18.   Over the ensuing week, multiple news personalities, lubricated by their

disdain for Mr. Blankenship, and some at the direction of McConnell and other GOP

leaders, repeatedly and falsely called Mr. Blankenship a “felon” and “convicted felon”.

These defamatory statements were made on Fox News and in other venues by

conservative commentators.

          19.   In addition, Mr. Blankenship was repeatedly defamed by the left-

leaning mainstream media, including CNN and MSNBC.                   Examples include

MSNBC’s Chris Hayes calling Mr. Blankenship a “felon” on MSNBC at least twice

and Joy Reid calling him a “convicted felon” on May 5, 2018. Others did the same.

          20.   Moreover, many of the defamatory statements were made in

conjunction with reference to the mine disaster and thus, had the additional effect,

through inference, implication, innuendo and/or insinuation, of further defaming Mr.

Blankenship by falsely attributing to him responsibility for murder.

          21.   The evidence in this case will prove the Defendants acted with actual

malice and reckless disregard for the truth. As a result, Mr. Blankenship has suffered

enormous damages. Mr. Blankenship possesses a proven record of adding billions of

dollars in value to an enterprise. As Massey’s CEO, Mr. Blankenship grew the

company from a valuation of $150 million to $7.8 billion (while most others in the

marketplace were failing). The defamation of Mr. Blankenship as a “felon” and a

person sent to prison “for manslaughter” has so smeared his reputation that he has

been prevented from pursuing other businesses and opportunities and generating

similar returns of billions of dollars. Because of this harm and a variety other injuries

Mr. Blankenship has suffered, he seeks damages in an amount not less than $2 billion

dollars.


                                        Page 7 of 21
                                        COMPLAINT

263663
         Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 8 of 21 PageID #: 8




          22.   In addition, Mr. Blankenship seeks substantial punitive damages in the

amount of $10 billion dollars. The purpose of punitive damages is to punish a

defendant for outrageous conduct and/or to reform or deter the defendant and others

from engaging in conduct similar to that which formed the basis of the lawsuit. The

defendants in this case are massive media companies, and a large punitive damage

award is necessary to adequately punish and/or deter these Defendants from

repeating this conduct.

                            JURISDICTION AND VENUE

          23.   The United States District Court for the Southern District of West

Virginia has original jurisdiction of this matter pursuant to 28 U.S.C. § 1332(a)(1)

because Plaintiff and Defendants are citizens of different states and the amount in

controversy in this matter exceeds $75,000, exclusive of interest and costs.

          24.   Venue is proper in the Southern District of West Virginia pursuant to

28 U.S.C. § 1391 because, among other reasons and without limitation, a substantial

part of the events or omissions giving rise to the claims occurred in this district.

          25.   The defendants in this action were originally named in the matter

styled Don Blankenship v. Andrew Napolitano, et. al (Civil Action No. 2:19-cv-00236)

and were dismissed by order of Judge John T. Copenhaver. See Case 2:19-cv-00236

Document 398 at 48-50. Service of the present complaint is made pursuant to West

Virginia Code section 55-2-18(a)(1) and (b)(3). This statute is “a highly remedial

statute that should be liberally construed to allow a party who has filed a timely

action to have their case decided on the merits.” Employers Fire Ins. Co. v. Biser,

161 W.Va. 493, 242 S.E. 2d 708 (1978).

                                       PARTIES

          26.   Plaintiff Don Blankenship is an individual and a citizen of the State of

Nevada who resides in West Virginia and was in 2018 a candidate for the United

States Senate from West Virginia.
                                         Page 8 of 21
                                         COMPLAINT

263663
         Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 9 of 21 PageID #: 9




          27.   As to Defendant NBCUniversal, LLC (“NBCUniversal”), Plaintiff is

informed and believes, and based thereon alleges, that NBCUniversal is a Delaware

limited liability company whose principal place of business is in New York, New

York.      NBCUniversal is an international media conglomerate with numerous

holdings in the news field, including NBC News, CNBC, and MSNBC.

NBCUniversal is also the owner of the websites that publish articles under those

names.

          28.   As to Defendant CNBC, LLC (“CNBC”), Plaintiff is informed and

believes, and based thereon alleges, that CNBC is a New Jersey limited liability

company. CNBC is an American pay television business news channel that is owned

by NBCUniversal, which is a subsidiary of Comcast Corporation, a national

telecommunications and mass-media conglomerate.

          29.   Defendants CNBC and NBCUniversal share the same counsel with

MSNBC Cable LLC (“MSNBC”) which remains a party to the Napolitano matter.

CNBC and NBCUniversal had both actual and constructive notice that they were

named as defendants prior to the date on which they filed their Motions to Dismiss

(August 16, 2019).       Plaintiff’s failure to serve CNBC and NBCUniversal was

inadvertent and remedied immediately upon discovery. Plaintiff acted in good faith

and with diligence under the circumstances.

          30.   Plaintiff does not know the true names and capacities of the Defendants

sued in this Complaint as Does 1 through 25, and therefore sues these Defendants

by such fictitious names. Plaintiff will amend this Complaint to allege the true

names and capacities of those Doe Defendants when the same are ascertained.

Plaintiff is informed and believes, and based thereon alleges, that each of these

fictitiously named Defendants was involved in the defamatory “push poll” conducted

prior to the West Virginia Primary, as further set forth below.


                                        Page 9 of 21
                                         COMPLAINT

263663
     Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 10 of 21 PageID #: 10




         31.   Plaintiff does not know the true names and capacities of the Defendants

sued in this Complaint as Does 26 through 50, and therefore sues these Defendants

by such fictitious names. Plaintiff will amend this Complaint to allege the true

names and capacities of those Doe Defendants when the same are ascertained.

Plaintiff is informed and believes, and based thereon alleges, that each of the

fictitiously named Defendants is responsible in some manner for the occurrences

alleged in this Complaint, as further set forth herein, and that Plaintiff’s damages,

as alleged in this Complaint, were proximately caused by these Defendants’ conduct.

                            GENERAL ALLEGATIONS
                                     Background

         32.   Plaintiff Don Blankenship was born into a poor family in Appalachia,

one of four children in a single-parent home. Mr. Blankenship’s first job was as a

worker at his mother’s small gasoline filling station, which also served as the family’s

home. Mr. Blankenship graduated from high school in 1968 and earned a degree in

accounting from Marshall University in Huntington, West Virginia in 1972,

spending his summers working in the West Virginia coal mines.

         33.   Mr. Blankenship worked for ten years in the food business, until he was

offered an accounting job with Massey Energy Company in 1982, then a mining

concern partly owned by Royal Dutch Shell. Mr. Blankenship climbed the ranks,

and in 1992, became president and CEO of Massey Energy, its first chief executive

outside the Massey family. With Mr. Blankenship at the helm, Massey Energy grew

from a family-run outfit into the largest coal producer in West Virginia with billions

of dollars in annual revenue.

                         The Upper Big Branch Explosion

         34.   On April 5, 2010, tragedy struck Raleigh County at the Upper Big

Branch Mine. Flammable gas deep in the mine ignited, causing an explosion which

took the lives of twenty-nine miners.
                                        Page 10 of 21
                                         COMPLAINT

263663
     Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 11 of 21 PageID #: 11




         35.   President Obama and others in his administration immediately

claimed that the managers of the Upper Big Branch Mine – i.e. Mr. Blankenship –

were responsible for the explosion. Just ten days after the accident, President

Obama attributed the accident to “a failure first and foremost of management.”

However, owing to large concentrations of toxic gas, no one accessed the mine to

determine the explosion’s cause until long after the President had pointed the

finger of blame.

         36.   The Federal Government’s investigation into the explosion was

conducted by the Mining Safety and Health Administration (MSHA). However, any

conclusions reached by MSHA were inherently suspect because it was necessarily

investigating itself. In the months leading up to the accident, MSHA had required

Massey to implement a new ventilation system at the Upper Branch Mine. Airflow

into a mine is measured in “cubic feet per minute” (CFM). At about the time of the

accident, the law required that airflow be measured in the mine at 30,000 CFM.

Prior to MSHA requiring ventilation changes, the Upper Branch Mine was measured

at four times the legal requirement: 120,000 CFM. After the MSHA ventilation

changes were implemented, the CFM dropped to 50,000 CFM. Thus, the changes

required by MSHA cut the mine’s airflow by sixty-percent.

         37.   Eight months after the disaster, on December 6, 2010, MSHA concluded

that a coal bed methane build-up ignited and created an explosion. According to

MSHA, the ventilation deficiencies in the mine – which it had caused – were a

critical factor in causing the explosion. Nonetheless, MSHA placed the blame on

Massey and Mr. Blankenship.

         38.   In April 2014, Mr. Blankenship released a documentary which refuted

the MSHA’s findings and challenged the inherent conflict of having a regulatory

agency investigate an explosion where it was likely at fault. Among other things,

the documentary identified powerful scientific evidence, which refuted MSHA’s
                                      Page 11 of 21
                                       COMPLAINT

263663
     Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 12 of 21 PageID #: 12




conclusion that the explosion was caused by an influx of methane. An analysis of

the air vented from the mine at the time of the explosion revealed that the explosion

almost certainly resulted from a very rare inundation of natural gas through a crack

in the mine’s floor, which gas would have been swept out of the mine by a stronger

airflow, but for MSHA’s required pre-explosion ventilation changes.

         39.   The Obama Administration was irate over the documentary and almost

immediately began a renewed investigation of Mr. Blankenship, following Senator

Manchin’s demand that Mr. Blankenship be indicted.         Seven months after the

documentary was released, on or about November 13, 2014, federal prosecutors from

the Obama Administration charged Mr. Blankenship with three felonies, including

conspiracy to defraud the Federal mine regulators. He was also charged with a

misdemeanor, conspiring to violate mine safety laws.

         40.   The Federal Government brought the full weight of its infinite

resources to bear on Mr. Blankenship. The matter went to trial in October 2015 and

lasted about two months.

         41.   Following lengthy deliberations, the West Virginia jury found Mr.

Blankenship innocent on all felony charges on December 3, 2015. The jury convicted

him of the misdemeanor offense.

         42.   On April 6, 2016, the Judge sentenced Mr. Blankenship to one year in

prison. The Judge refused to stay Mr. Blankenship’s sentence pending his appeal,

and he served one year at Taft Prison in Kern County, California.

         43.   Mr. Blankenship was released from custody in the Spring of 2017.

                        Mr. Blankenship Runs For Senate

         44.   In January 2018, Mr. Blankenship formally announced his plans to run

as a Republican for the U.S. Senate seat held by Senator Joe Manchin, a Democrat.

The Republican primary was scheduled for May 8, 2018. In light of the then-recent

events, Mr. Blankenship’s candidacy was viewed as a long-shot.
                                      Page 12 of 21
                                       COMPLAINT

263663
     Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 13 of 21 PageID #: 13




         45.   The fight for the Republican nomination was joined in earnest in

January 2018. The race ultimately pitted Mr. Blankenship against West Virginia

Congressman Evan Jenkins and Attorney General Patrick Morrisey.

         46.   Mr. Blankenship outperformed expectations in the primary campaign.

He campaigned well, expended significant resources in support of his campaign, and

produced effective campaign ads.

         47.   About a month before the May 8, 2018 primary, based on internal

polling, it became clear to Senate Majority Leader McConnell, the NRSC, and others

in the GOP Establishment, as well as many in the mainstream media, that Mr.

Blankenship had drawn even in the race with the other two contenders. Plaintiff is

informed and believes that in the weeks before the May 8th Primary, several
meetings occurred, attended by Leader McConnell, members of the NRSC, and

others, in which a “menu” describing possible ways to defeat Mr. Blankenship was

discussed. Some of these meetings may have occurred in Federal Government offices

in violation of Federal Campaign finance laws. At these meetings, the attendees

determined and agreed that Mr. Blankenship’s candidacy must be stopped at all

costs, including by smearing Mr. Blankenship in the media with false stories. At the

end of April 2018, Leader McConnell expressed his disdain for Mr. Blankenship this

way: “I hope we actually nominate someone who can actually win the election.”

               A Scheme Is Implemented to Defeat Mr. Blankenship

         48.   On or about March 25, 2018, persons unknown (sued here under the

fictitious names of Does 1-50) created and carried out a “push poll” wherein phone

operators would call potential voters in West Virginia purporting to conduct political

polling and asking the voters questions predicated on the idea that Mr. Blankenship

was a “felon.”     Rather than simply to collect information to assist with the

defamation campaign against Mr. Blankenship, the “push poll” also was intended to

defame Mr. Blankenship and derail his campaign by planting the false idea in the
                                      Page 13 of 21
                                       COMPLAINT

263663
     Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 14 of 21 PageID #: 14




mind of the voters “polled” that Mr. Blankenship was a felon and/or had been

convicted of a felony. Plaintiff intends to amend this Complaint once the identities

of the persons or entities responsible for this defamatory “push polling” is

ascertained.

         49.    On March 30, 2018, the Democratic Senatorial Campaign Committee

published an article which stated: “Republicans are increasingly worried that former

coal CEO and ex-felon Don Blankenship could come out on top in the primary, easing

Senator Manchin’s path to reelection in the fall”.

         50.    On April 10, 2018, the political action committee ostensibly supporting

Mr. Morrisey’s campaign – 35th PAC – responded to a tweet by Mr. Blankenship,

with the following defamatory tweet: “You are also a convicted felon hurting West

Virginia families.” Mr. Blankenship communicated directly with the major funders

of this PAC and advised that this tweet was false. No correction was ever issued. At

the time this tweet was issued, the authors (and likely the PAC’s top donors as well)

knew that it was false, but nonetheless proceeded to publish because of their malice

toward Mr. Blankenship.

         51.    Over the ensuing days, multiple similar defamatory statements were

made about Mr. Blankenship in print, on broadcast media, via social media

platforms, and elsewhere.

     Mr. Blankenship Crushes His Opponents In The May 1st Nationally-

               Televised Fox Debate Causing The Smears To Escalate

         52.    On May 1, 2018, one week before the primary election, Mr. Blankenship

participated in a debate with the other two Primary candidates which was televised

nationally on the Fox News Channel. The national broadcast, hosted by Fox News

stars Bret Baier and Martha MacCallum, resulted from the intense national interest

in the West Virginia primary in political circles, because of concerns about Mr.

Blankenship, and a by-then-widespread belief that the Republican primary winner
                                        Page 14 of 21
                                         COMPLAINT

263663
     Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 15 of 21 PageID #: 15




could defeat Democrat Joe Manchin in the general election because of the state’s

massive support for President Trump in 2016. Mr. Blankenship addressed his

conviction and imprisonment right out of the gate, stating in no uncertain terms: “I

faced thirty years in prison for a fake charge, and I beat all three of the felonies. …

It’s incredible, they sent me to prison for a misdemeanor. I was the only prisoner

there that was a misdemeanant.” Most objective observers concluded that he won

the debate handily and, by some estimates, gained eight points against his

opponents.

         53.   Thereafter, multiple statements were made, by a variety of entities and

individuals, in print, on broadcast media, on social media platforms, and elsewhere,

that Mr. Blankenship was a “felon” a “convicted felon” and variations of those

statements. In addition, many of these statements were made in such a way or

context that they either directly asserted that Mr. Blankenship had been found

guilty of charges relating to the accident at the Upper Big Branch Mine or made such

a claim via innuendo or implication. All of these statements were false and made

with actual malice and are the subject of the following lawsuits: Don Blankenship

v. Andrew Napolitano, et. al (Case No. 2:19-cv-00236); Don Blankenship v. Donald

Trump, Jr. (Case No. 2:19-cv-00549); Don Blankenship v. Boston Globe Media

Partners, LLC (Case No. 2:19-cv-00589).

         54.   Mr. Blankenship lost his bid to be the GOP nominee on May 8, 2018.

In addition to the injuries to Mr. Blankenship’s reputation and other harm visited

upon him by the defamatory statements alleged above, these unlawful statements

were also a material cause of his loss in the Primary.

           The Defendants Smeared Plaintiff Even After The Election

         55.   On May 17, 2018, Leigh Ann Caldwell, writing for Defendant

NBCUniversal’s NBCNews.com website, described Mr. Blankenship as an “ex-coal

baron and convicted felon.” Ms. Caldwell and NBCUniversal knew this claim was
                                       Page 15 of 21
                                        COMPLAINT

263663
     Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 16 of 21 PageID #: 16




false because, among other reasons and without limitation, NBC News reported on

April 6, 2016 that Mr. Blankenship had only been convicted of a misdemeanor.

Moreover, Mr. Blankenship’s conviction was a matter of public record which was

readily available to Ms. Caldwell. Ms. Caldwell is a sophisticated and knowledgeable

political journalist with extensive experience and involvement in politics. Plaintiff

is informed and believes that NBCUniversal has adopted and enforces ethical and

other standards which govern its reporting and publication of information and in

particular information about a person’s criminal history.       Plaintiff is further

informed and believes that these standards were applicable to Ms. Caldwell at the

time she published the defamatory statement alleged above.           Ms. Caldwell’s

departure from these standards, and from generally accepted standards of

journalism evidence actual malice. Plaintiff is informed and believes that neither

Ms. Caldwell nor NBCUniversal ever corrected or retracted the claim that Mr.

Blankenship was a “convicted felon.”

         56.   On June 25, 2018, Defendant CNBC published an article by Brian

Schwartz stating: “He also campaigned with Morrisey in early June when he was

competing in a crowded primary that included coal baron and convicted felon Don

Blankenship who is now running as a third party candidate.” Mr. Blankenship’s

conviction was a matter of public record which was readily available to Mr. Schwartz.

Mr. Schwartz is a sophisticated and knowledgeable political journalist with

extensive experience and involvement in politics. Plaintiff is informed and believes

that CNBC has adopted and enforces ethical and other standards which govern its

reporting and publication of information and in particular information about a

person’s criminal history.   Plaintiff is further informed and believes that these

standards were applicable to Mr. Schwartz at the time he published the defamatory

statement alleged above. Mr. Schwartz’s departure from these standards, and from

generally accepted standards of journalism evidence actual malice.
                                       Page 16 of 21
                                        COMPLAINT

263663
     Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 17 of 21 PageID #: 17




                                      COUNT I

                       DEFAMATION – ALL DEFENDANTS

         57.   Plaintiff reincorporates and re-alleges paragraphs 1 through 56 above

as though set forth fully herein.

         58.   Defendants, and each of them, made statements of fact as set forth

above, which were materially false, namely that Mr. Blankenship was a felon, and/or

that Mr. Blankenship had been convicted of a felony.          To the extent any of

Defendants’ above-described statements were statements of opinion (and they were

not), each such purported opinion implied the existence of undisclosed defamatory

facts as the basis for the opinion, in that such opinions would appear to a reasonable

person to be based on the untrue and defamatory facts that Mr. Blankenship was a

felon and/or had been convicted of a felony and/or went to jail for manslaughter.

         59.   Defendants, and each of them, caused to be published the above-

described defamatory statements about Mr. Blankenship.

         60.   Defendants’ statements were defamatory in that they reflected shame,

contumely, and disgrace upon Mr. Blankenship by stating that he was a felon and/or

had been convicted of a felony and/or had gone to jail for manslaughter.

         61.   Defendants’ statements were defamatory per se in that they were and

are incapable of an innocent meaning and charged Mr. Blankenship with the

commission of crimes of which he was acquitted, and were imputations as affecting

his business, trade, profession, and/or office.

         62.   Defendants’ statements with respect to the Mr. Blankenship were

materially and entirely false in that Mr. Blankenship is not a felon and has never

been convicted of a felony, neither manslaughter nor any other felony, and in fact

was acquitted of all felony charges with which he had ever been charged.

         63.   Defendants, and each of them, made their respective defamatory

statements with actual malice, that is, actual knowledge of the falsity of their
                                       Page 17 of 21
                                        COMPLAINT

263663
     Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 18 of 21 PageID #: 18




statements or, at a minimum, with reckless and willful disregard of the truth or

falsity of the statements. Among other reasons and without limitation, Defendants’

wrongful conduct was motivated by the matters discussed herein above.

         64.   Anyone who consulted the freely-available public records of Mr.

Blankenship’s trial and conviction (including previous accurate reports of Mr.

Blankenship’s acquittals by the Defendant media organizations themselves), would

know that Mr. Blankenship was acquitted of all felony charges, that Mr.

Blankenship was convicted only of a misdemeanor, and that Mr. Blankenship has

never been convicted of a felony, whether for manslaughter or any other reason.

         65.   In addition, Mr. Blankenship is further informed and believes, and

based thereon alleges, that the Defendants, and each of them, failed to follow or

comply with their own policies and procedures regarding the reporting of criminal

convictions.

         66.   Defendants, and each of them, intended to cause injury to Mr.

Blankenship by publishing their false defamatory statements.

         67.   Mr. Blankenship was damaged by Defendants’ defamatory statements

in an amount to be proven at trial, but which exceeds the jurisdictional minimum of

this Court.

                                     COUNT II

         FALSE LIGHT INVASION OF PRIVACY – ALL DEFENDANTS

         68.   Plaintiff reincorporates and re-alleges paragraphs 1 through 67 above

as though set forth fully herein.

         69.   Defendants, and each of them, published matter which placed Mr.

Blankenship in a false light before the public, as set forth above, namely that Mr.

Blankenship was a felon, and/or that Mr. Blankenship had been convicted of a felony.

         70.   Defendants’ publications, and the message conveyed thereby to the

public that Mr. Blankenship was a felon, and/or that Mr. Blankenship had been
                                      Page 18 of 21
                                       COMPLAINT

263663
     Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 19 of 21 PageID #: 19




convicted of a felony, were untrue and of a nature highly offensive to a reasonable

person.

         71.   Defendants’ publications, and each of them, were widely disseminated

throughout West Virginia and in many cases, throughout the country.

         72.   Defendants, and each of them, made their respective publications with

actual malice, that is, actual knowledge of the falsity of the publications, or at a

minimum, with reckless and willful disregard of the truth or falsity of the

publications. Among other reasons and without limitation, Defendants’ wrongful

conduct was motivated by the matters discussed herein above.

         73.   Anyone who consulted the freely-available public records of Mr.

Blankenship’s trial and conviction (including previous accurate reports of Mr.

Blankenship’s acquittals by the Defendant media organizations themselves), would

know that Mr. Blankenship was acquitted of all felony charges, that Mr.

Blankenship was convicted only of a misdemeanor, and that Mr. Blankenship has

never been convicted of a felony, whether for manslaughter or any other reason.

         74.   In addition, Mr. Blankenship is further informed and believes, and

based thereon alleges, that Defendants, and each of them, failed to follow or comply

with their own policies and procedures regarding the reporting of criminal

convictions.

         75.   Mr. Blankenship was damaged by Defendants’ statements placing him

in a false light before the public in an amount to be proven at trial, but which exceeds

the jurisdictional minimum of this Court.

                                      DEMAND

         Plaintiff demands judgment against all Defendants for the following damages

and other relief:

         AS TO COUNT ONE

         1.    Judgment for general damages for defamation;
                                       Page 19 of 21
                                        COMPLAINT

263663
      Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 20 of 21 PageID #: 20




         2.    Judgment for special damages for defamation;

         3.    A permanent injunction against Defendants, and each of them,

prohibiting republication of the defamatory statements and requiring the removal of

the defamatory statements from public access;

         AS TO COUNT TWO

         4.    Judgment for general damages for false light invasion of privacy;

         5.    Judgment for special damages for false light invasion of privacy;

         6.    A permanent injunction against Defendants, and each of them,

prohibiting republication of the statements placing Plaintiff in a false light before

the public and requiring the removal of those statements from public access;

         AS TO ALL COUNTS

         7.    Judgment for punitive damages

         8.    Judgment for emotional distress damages;

         9.    Such statutory judgment interest as may be appropriate; and

         10.   Such further relief as the Court may deem just and proper.

///

///

///

///

///

///

///

///

///

///

///

///
                                       Page 20 of 21
                                        COMPLAINT

263663
     Case 2:20-cv-00278 Document 1 Filed 04/20/20 Page 21 of 21 PageID #: 21




                   *PLAINTIFF DEMANDS A JURY TRIAL


                                                           DON BLANKENSHIP
                                                                  By Counsel
                                             /s/ Jeffrey S. Simpkins______________
                                                         Jeffrey S. Simpkins, Esq.
                                                                      WVSB #9806
                                                                SIMPKINS LAW
                                                                 102 E. 2nd Ave.
                                                          Williamson, WV 25661
                                                                    304.235.2735
                                                   simpkinslawoffice@gmail.com

                                                            Eric P. Early, Esq.
                          (CA State Bar No. 166275, pro hac vice forthcoming)
                                                           Jeremy Gray, Esq.
                          (CA State Bar No. 150075, pro hac vice forthcoming)
                                                        Kevin S. Sinclair, Esq.
                (CA State Bar No. 254069, NV State Bar No. 12277, pro hac vice
                                     forthcoming) EARLY SULLIVAN WRIGHT
                                                         GIZER & McRAE LLP
                                               6420 Wilshire Blvd., 17th Floor
                                                        Los Angeles, CA 90048
                                                                  323.301.4660
                                                    eearly@earlysullivan.com
                                                     jgray@earlysullivan.com
                                                 ksinclair@earlysullivan.com




                                   Page 21 of 21
                                    COMPLAINT

263663
